Citation Nr: 1804848	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, District of Columbia.

The Veteran was scheduled to appear at a videoconference hearing on January 16, 2018, before the undersigned; however, as discussed below, the Veteran's representative informed the undersigned that the Veteran did not wish to testify and in fact wished to withdraw his appeal as to the issue listed on the title page.


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal as to his claim for an increased initial disability rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an initial rating in excess of 30 percent for PTSD have been met.  38 U.S.C. § 7105(b)(2); (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

Here, on the date of the Veteran's scheduled videoconference hearing before the undersigned, the Veteran's representative verbally expressed the Veteran's intent to withdraw his appeal as to the claim for an increased initial rating for PTSD.  Thereafter, the representative submitted written correspondence confirming that, as per a conversation with the Veteran, he desired to withdraw his appeal.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the claim for entitlement to an initial disability rating in excess of 30 percent for PTSD is dismissed.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


